Citation Nr: 1537892	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement for service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by a Department of Veterans' Affairs (VA) Regional Office (RO).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's preexisting bilateral foot disability was not aggravated by his service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in June 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained in August 2008.  

Additional VA examinations were requested and scheduled.  The Veteran never appeared at these examinations.  The Veteran claimed that he was not receiving notification of the examinations.  However, the examination requests all contained the Veteran's accurate address.  Additionally the Veteran contacted the RO to reschedule certain of these examinations, only to again fail to appear.  If a claimant fails to appear for a VA examination, without good cause, then the claim must be decided based on the evidence on record.  38 C.F.R. § 3.655.  While missing one examination due to missing notice is possible and could be considered good cause, missing multiple notices while still living at the address of record becomes incredible.  While the VA strives to meet its duty to assist, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Dervinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide the claim based on the evidence on record.

The Veteran did request a hearing with a Board member; though multiple hearings were scheduled, the Veteran did not attend his scheduled hearings.  The Veteran again claims that he did not receive notification of the hearing dates.  While the notice for the first hearing was incorrectly addressed, the subsequent notifications were addressed correctly.  There is nothing in the record to indicate that the postal service was unable to deliver these notifications, and the presumption of regularity with respect to the delivery of mail applies.  See United States v. Armstrong, 517 U.S. 456, 464 (1996).  Under 38 C.F.R. § 20.702, if the Veteran fails to appear for a hearing or to formally request a postponement, the case will be processed as though the request for a hearing had been withdrawn.  The VA has made every effort to allow the Veteran a hearing and will now proceed as if the request was withdrawn.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Entitlement to Service Connection for a Foot Disability

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (U.S.C.A. 2014). 

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306 (2015); Jensen, 19 F.3d at 1417. 

A preexisting disease or injury will be found to have been aggravated by service only if the evidence that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he currently suffers from a preexisting bilateral foot disability that was aggravated by his period of service.  As an initial matter, the Board notes that the Veteran has been diagnosed with bilateral pes planus or Flatfoot.  The first criterion for establishing service connection has been met.  As the claimed disability is not a chronic condition listed in 38 C.F.R. § 3.309(a) competent evidence linking the current condition with service is required to establish service connection. 

At his July 2007 service entrance examination, the Veteran was noted to have mild asymptomatic pes planus.  His disability is explicitly noted upon entry, and the presumption of soundness therefore does not apply.  

There are no further service treatment records dealing with the Veteran's foot disability.  Though complaints and treatment for other conditions are reflected in these records, there is no evidence that the Veteran complained of or was treated for a bilateral foot disability during his active service.  

The Veteran underwent a VA examination in June 2008.  The examiner concluded that the Veterans pes planus was aggravated by his active service.  However, the examiner's opinion was based on the Veteran's own oral medical history with no reference to and in conflict with the Veteran's service treatment records.  Notably, the Veteran told the examiner that he was "seen several times" for his disability during his active service, and that he was referred for further treatment.  The Veteran also stated that he was eventually discharged on account of his disability.  

A review of the records does not corroborate the Veteran's account.  Again, his service treatment records are silent for any complaints of or treatment for his bilateral foot disability.  The information the Veteran provided to the examiner is, quite simply, not credible.  Thus, because the examiner's positive opinion was based on the Veteran's not credible statements regarding his medical history, the Board does not find this opinion to be probative.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (medical evidence that simply repeats what a veteran has said is neither competent nor credible).  

VA attempted to obtain a more probative opinion regarding whether the Veteran's preexisting disability was aggravated by his active service; as noted above, however, the Veteran did not attend his scheduled examinations.  

While the Veteran believes that his current disability was aggravated by his service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The question of the aggravation of pes planus is a matter not capable of lay observation, and it requires medical expertise to determine.  Accordingly, his opinion as to the progression of his disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding any aggravation of his current disability is not competent medical evidence.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a foot disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


